In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
      ___________________________
           No. 02-21-00172-CV
      ___________________________

CHRISTOPHER TIMOTHY SHERMAN, Appellant

                       V.

    MOLLIE MARIE SHERMAN, Appellee



    On Appeal from the 30th District Court
           Wichita County, Texas
        Trial Court No. 189,894-B(A)


    Before Birdwell, Bassel, and Wallach, JJ.
          Opinion by Justice Wallach
                                     OPINION

      Christopher and Mollie Sherman were married for almost thirteen years when

Mollie filed her petition for divorce. In her petition, Mollie requested post-divorce

spousal maintenance for a reasonable period. In the final decree, the trial court

ordered Christopher to pay spousal maintenance in the amount of $2,500 per month

for two years. Christopher appeals the trial court’s award of spousal maintenance in

five issues. Because we sustain Christopher’s third issue—that Mollie was awarded

sufficient property to provide for her minimum reasonable needs and thus is not

entitled to spousal maintenance—we need not address his remaining issues

challenging the award of spousal maintenance. Based on our resolution of the third

issue, we modify the trial court’s final divorce decree to delete all awards of spousal

maintenance and affirm the trial court’s judgment as modified.

                          I. STANDARD OF REVIEW

      We review the trial court’s decision to award spousal maintenance under an

abuse of discretion standard of review. See Diaz v. Diaz, 350 S.W.3d 251, 254 (Tex.

App.–San Antonio 2011, pet. denied). Absent a clear abuse of discretion, we do not

disturb the trial court’s decision to award spousal maintenance. Amos v. Amos, 79

S.W.3d 747, 749 (Tex. App.—Corpus Christi–Edinburg 2002, no pet.). Under this

standard of review, the appropriate inquiry is whether the trial court’s assessment of

spousal maintenance was arbitrary or unreasonable. Garcia v. Garcia, 170 S.W.3d 644,

649 (Tex. App.—El Paso 2005, no pet.) (citing Smithson v. Cessna Aircraft Co., 665

                                          2
S.W.2d 439, 443 (Tex. 1984)). Therefore, we must “determine whether, based on the

elicited evidence, the trial court made a reasonable decision. Stated inversely, we must

conclude that the trial court’s decision was neither arbitrary nor unreasonable.” See

Garcia, 170 S.W.3d at 659. There is no abuse of discretion if there is some substantive

and probative evidence that supports the trial court’s decision or if reasonable minds

could differ as to the result. In re Marriage of McFarland, 176 S.W.3d 650, 656 (Tex.

App.—Texarkana 2005, no pet.).

      Because Christopher did not have the burden of proof on the issue of spousal

maintenance, his no-evidence complaint challenges the legal sufficiency of the

evidence supporting the trial court’s exercise of its discretion. See In re Marriage of

McCoy, 567 S.W.3d 426, 429 (Tex. App.—Texarkana 2018, no pet.). The evidence is

legally insufficient if there is no more than a mere scintilla of evidence offered to

prove a vital fact. Jelinek v. Casas, 328 S.W.3d 526, 532 (Tex. 2010). More than a

scintilla of evidence exists when the evidence reaches a level enabling reasonable and

fair-minded people to differ in their conclusions. Merrell Dow Pharms., Inc. v. Havner,

953 S.W.2d 706, 711 (Tex. 1997). “Less than a scintilla of evidence exists when the

evidence is ‘so weak as to do no more than create a mere surmise or suspicion’ of a

fact.” King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003) (quoting Kindred v.

Con/Chem, Inc., 650 S.W.2d 61, 63 (Tex. 1983)).




                                           3
                 II. AWARD OF SPOUSAL MAINTENANCE

      “An award of spousal maintenance is intended to provide temporary and

rehabilitative support for a spouse whose ability to support herself has eroded over

time while engaged in homemaking activities and whose capital assets are insufficient

to provide support.” In re Marriage of Hallman, No. 06-09-00089-CV, 2010 WL 619290,

at *5 (Tex. App.—Texarkana 2010, pet. denied) (mem. op.) (citing Deltuva v. Deltuva,

113 S.W.3d 882, 888 (Tex. App.—Dallas 2003, no pet.)). Under Section 8.051 of the

Texas Family Code, the trial court may in its discretion order spousal maintenance if

the party seeking maintenance meets specific eligibility requirements. Tex. Fam. Code

Ann. § 8.051; see Pickens v. Pickens, 62 S.W.3d 212, 214–15 (Tex. App.—Dallas 2001,

pet. denied). When, as here, a divorce is sought in a marriage lasting ten years or

more, a spouse is eligible to seek spousal maintenance if the spouse lacks sufficient

property to meet minimum reasonable needs and lacks the ability to earn sufficient

income to provide for minimum reasonable needs. Tex. Fam. Code Ann.

§ 8.051(2)(B).

      The trial court awarded Mollie the following assets:

      1. The sum of $87,011.18 to be paid from the court’s registry. 1


      1
         It appears that this sum was part of the $268,801.75 that was gained from the
sale of Christopher and Mollie’s home and that was placed in the court’s registry. In
the divorce decree, the trial court lists this sum as “payable to Mollie Sherman” under
the title “Division of Marital Estate.” It is unclear to us why neither party included
this sum in their respective calculation of Mollie’s awarded assets.


                                          4
      2. All household furniture, furnishings, fixtures, goods, art objects, collectibles,

      appliances, and equipment in her possession or subject to her sole control,

      including all of the property in storage.2

      3. All clothing, jewelry, and other personal effects in her possession or subject

      to her sole control.3

      4. The sum of $500,000 to be paid from the sale/liquidation of cryptocurrency

      holdings.

      5. Silver located at American National Bank valued at $28,800.

      6. The “gold rubbing” and “blue stone from the World Trade Center” in

      possession of Mollie Sherman.

      7. Retirement USB account ending in 82-55. 4


      2
       The trial court did not value this property in the divorce decree. And neither
Christopher nor Mollie attempt to place a value on this property.
      3
        Mollie’s jewelry appraised for $119,249.99. Mollie does not dispute the
jewelry’s appraised value. Rather, she argues that the jewelry is not a “liquid” asset. We
disagree. See Arevalo v. Millan, 983 S.W.2d 803, 804 (Tex. App.—Houston [1st Dist.]
1998, no pet.) (holding that jewelry is a liquid asset); Liquid asset, Black’s Law
Dictionary (10th ed. 2014) (defining “liquid asset” as an asset that is readily
convertible into cash).
      4
        Christopher asserts that this account is valued at $2,158.59 “based on the
evidence presented.” Yet, Christopher fails to provide a record citation for where this
evidence can be found. We, as an appellate court, have no duty to search the record to
find the complained-of evidence. See Rubsamen v. Wackman, 322 S.W.3d 745, 746 (Tex.
App.—El Paso 2010, no pet.) (noting that appellate courts are not “required to sift
through the record in search of facts supporting a party’s position”). Having failed to
provide any citation to the record to support his assertion, we cannot credit
Christopher’s claim that the account’s value is $2,158.59. See Tex. R. App. P. 38.1(i)

                                            5
      8. Retirement account Forge Trust, formerly known as IRA services, account

      #1724 valued at $94,760.45.

      9. UMB Health Savings account valued at $46.86.

      10. Compass account containing $1,003.12 in cash.

      11. 2009 Lexus RX350 motor vehicle. 5

      In total, Mollie was awarded $830,871.60 in assets. During trial, Mollie initially

testified that her monthly expenses totaled $7,091. However, she later realized that

she had overestimated her monthly therapy costs of $600 per month. After she

reduced that number to $300 per month, her monthly estimated expenses totaled

$6,791.

      The trial court awarded Mollie sufficient property to provide for her minimum

reasonable needs even after subtracting (1) the value of the retirement account that

she was awarded and (2) the liabilities that the trial court had ordered her to pay.

      Of the $830,871.60 awarded to Mollie, $94,760.45 of that amount was in a SEP

IRA fund. Any withdrawal from the SEP IRA would be subject to taxes and penalties.


(requiring briefs to contain citations to the record); Nawas v. R & S Vending, 920
S.W.2d 734, 737 (Tex. App.—Houston [1st Dist.] 1996, no writ) (an appellate brief
must include a fair, condensed statement of facts pertinent to the points of error
raised with references to pages in record where facts may be found, and appellate
court is not required to search record without guidance to determine whether
assertions regarding facts of case are valid).
      5
        The trial court did not value this piece of property in the divorce decree. And
neither Christopher nor Mollie attempt to value the vehicle.


                                            6
See I.R.C. §§ 72(t), 408(d); Indiv. Ret. Plans Guide ¶ 2180 (2018). The record does not

reflect how much of these funds, if any, were accessible to Mollie immediately or

without consequence. See Gordon v. Gordon, No. 14-10-01031-CV, 2011 WL 5926723,

at *4 (Tex. App.—Houston [14th Dist.] Nov. 29, 2011, no pet.) (mem. op.) (noting

that the record did not reflect that the retirement assets the wife had received “were

accessible to [her] immediately or without substantial consequence”). Further, “[i]n

considering assets awarded in the divorce, the law does not require a spouse to spend

down long-term assets, liquidate all available assets, or incur new debt simply to

obtain job skills and meet needs in the short term.” Dunaway v. Dunaway, No. 14-06-

01042-CV, 2007 WL 3342020, at *3 (Tex. App.—Houston [14th Dist.] Nov. 13, 2007,

no pet.) (mem. op.). With no evidence to show that Mollie could access the retirement

funds immediately and without consequence, we do not consider this account when

determining whether Mollie had sufficient property to meet her minimum reasonable

needs. After subtracting the retirement account from the awarded assets, the amount

of Mollie’s property is $736,111.15.

      Additionally, the trial court found that the total of Mollie’s liabilities was

$322,029.17. After Mollie pays off her liabilities, she will have $414,081.98 in property




                                           7
on dissolution of the marriage to provide for her “minimum reasonable needs.” This

is the equivalent of approximately five years of Mollie’s monthly expenses.6

      In the judgment, the trial court ordered Christopher to pay spousal

maintenance in the amount of $2,500 per month for two years. The evidence does not

support a finding that any amount is necessary to provide for Mollie’s “minimum

reasonable needs” that is greater than $6,791 per month. 7

      Accordingly, we conclude that the evidence is legally insufficient to support a

finding that Mollie would lack sufficient property on dissolution of the marriage to

provide for her “minimum reasonable needs.” See Watson v. Watson, 286 S.W.3d 519,

525 (Tex. App.—Fort Worth 2009, no pet.). Thus, the trial court abused its discretion

by awarding Mollie spousal maintenance. See id. We sustain Christopher’s third issue.




      6
       We also note that Mollie testified that she plans to return to college to obtain a
master’s degree in counseling. She testified that she would be able to begin earning
money as a counselor in four years.
      7
        Mollie argues that she is also eligible for spousal maintenance on the ground
that she is unable to earn sufficient income to provide for her minimum reasonable
needs because of incapacitating physical or mental disability. See Tex. Fam. Code Ann.
§ 8.051(2)(A). However, the trial court did not find that Mollie qualified for spousal
maintenance based on this ground, and the record does not contain evidence that
Mollie is unable to earn sufficient income to provide for her minimum reasonable
needs because of an incapacitating physical or mental disability. Moreover, even if
Mollie did qualify for spousal maintenance under this ground, she would still not be
entitled to it because the trial court awarded her sufficient property to provide for her
minimum reasonable needs. See Tex. Fam. Code Ann. § 8.051.


                                           8
                                III. CONCLUSION

      Having sustained Christopher’s third issue, we modify the trial court’s final

divorce decree to delete all awards of spousal maintenance and affirm the judgment as

modified. See Tex. R. App. P. 43.2(b).




                                                    /s/ Mike Wallach
                                                    Mike Wallach
                                                    Justice

Delivered: July 14, 2022




                                         9